Citation Nr: 1402492	
Decision Date: 01/16/14    Archive Date: 01/31/14

DOCKET NO.  10-36 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for actinic keratosis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.
The Veteran served on active duty from May 1956 to August 1959, and from February 1974 to August 1991.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision of June 2009 of the Cleveland, Ohio, Department of Veterans Affairs (VA) Regional Office (RO) that increased the Veteran's rating to 10 percent.

This claim was previously before the Board in October 2013.  At that time, the Board summarized the lengthy and complex procedural history of the Veteran's claim; as the claim is once again being remanded, no further discussion of this history is necessary.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In its October 2013 remand, the Board directed that the Veteran undergo a new VA examination to determine whether the Veteran's service-connected actinic keratosis warranted an increased rating.  Though the Veteran underwent such an examination in November 2013, this examination is woefully inadequate.  Notably, the examiner did not address whether the Veteran had any scars on his head, face, or neck, despite the fact that the Veteran's VA treatment records are replete with instances of his having macules on his cheeks, nose, and ears.  Further, the examiner did not comment on what percentage of the Veteran's body and exposed area are affected by his service-connected actinic keratosis.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA skin examination by an appropriate medical professional, but not by the examiner who performed the November 2013 examination.  The entire claim file (i.e., the paper claim file and any medical records contained in VBMS, Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to VBMS or Virtual VA, any relevant treatment records contained in the virtual files that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the examiner for review.

All pertinent symptomatology and findings must be reported in detail.  The examiner must comment on whether the Veteran's actinic keratosis results in multiple characteristics of disfigurement, visible or palpable tissues loss, or gross distortion or asymmetry of two features or paired sets of features.  The examiner must also provide information as to what percentage of his body or exposed area is affected by his disability.  

2.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a Supplemental Statement of the Case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



